

INDEMNIFICATION AGREEMENT
 


This Indemnification Agreement (this “Agreement”) is executed on and effective
as of October  , 2007 (the “Effective Date”), by and between Cab-tive
Advertising, Inc., a Nevada corporation, and its direct and indirect
subsidiaries (the “Company”), and _______ (“Indemnitee”).
 
Recitals:
 
The Company and Indemnitee recognize the difficulty in obtaining directors’ and
officers’ liability insurance, the increases in the cost of such insurance, and
the general limitations in the coverage of such insurance.
 
The Company and Indemnitee further recognize the substantial increase in
corporate litigation in general, subjecting officers and directors to expensive
litigation risks at the same time as the availability and coverage of liability
insurance has been severely limited.
 
Indemnitee does not regard the current protection available as adequate under
the present circumstances, and Indemnitee and other officers and directors of
the Company may not be willing to serve or continue to serve as officers and
directors without additional protection.
 
The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve as officers and directors of the
Company and to indemnify its officers and directors so as to provide them with
the maximum protection permitted by law.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises set forth in this Agreement, the parties to this Agreement agree as
follows:
 
Section 1. Indemnification.
 
1.1 Third Party Proceedings. The Company shall indemnify Indemnitee and any
partnership, corporation, trust, or other entity of which Indemnitee is or was a
partner, stockholder, trustee, director, officer, employee, or agent (each such
partnership, corporation, trust, or other entity also being referred to as an
“Indemnitee”) if Indemnitee is or was a party or is threatened to be made a
party to any threatened, pending, or completed action, suit or proceeding,
whether civil, criminal, administrative, or investigative (other than an action
by or in the right of the Company) by reason of the fact that Indemnitee is or
was a director, officer, employee, or agent of the Company, or any subsidiary of
the Company, by reason of any action or inaction on the part of Indemnitee while
an officer or director or by reason of the fact that Indemnitee is or was
serving at the request of the Company as a director, officer, employee, or agent
of another corporation, partnership, joint venture, trust, or other enterprise,
against expenses (including attorneys’ fees), judgments, fines, and amounts paid
in settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
Indemnitee in connection with such action, suit, or proceeding, if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe Indemnitee’s
conduct was unlawful.
 

1

--------------------------------------------------------------------------------



The termination of any action, suit, or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner that Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had reasonable cause to believe that Indemnitee’s conduct
was unlawful.
 
1.2 Proceedings By or in the Right of the Company. The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to any threatened, pending, or completed action or suit by or in the right of
the Company or any subsidiary of the Company to procure a judgment in its favor
by reason of the fact that Indemnitee is or was a director, officer, employee,
or agent of the Company, or any subsidiary of the Company, by reason of any
action or inaction on the part of Indemnitee while an officer or director or by
reason of the fact that Indemnitee is or was serving at the request of the
Company as a director, officer, employee, or agent of another corporation,
partnership, joint venture, trust, or other enterprise, against expenses
(including attorneys’ fees) and, to the fullest extent permitted by law, amounts
paid in settlement, in each case to the extent actually and reasonably incurred
by Indemnitee in connection with the defense or settlement of such action or
suit, if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company.
 
1.3 Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit, or
proceeding referred to in Sections 1.1 and 1.2 or the defense of any claim,
issue, or matter in Section 1.1 or 1.2, Indemnitee shall be indemnified against
expenses (including attorneys’ fees) actually and reasonably incurred by
Indemnitee in connection with such defense.
 
Section 2. Expenses: Indemnification Procedure.
 
2.1 Advancement of Expenses. The Company shall advance all expenses incurred by
Indemnitee, and, to the fullest extent permitted by law, amounts paid in
settlement by Indemnitee, in connection with the investigation, defense,
settlement, or appeal of any civil or criminal action, suit, or proceeding
referenced in Section 1.1 or 1.2 of this Agreement. Indemnitee hereby undertakes
to repay such amounts advanced only if, and to the extent that, it shall
ultimately be determined in a non-appealable, final judgment that Indemnitee is
not entitled to be indemnified by the Company as authorized by this Agreement.
The advances to be made under this Agreement shall be paid by the Company to
Indemnitee within 20 days following delivery of a written request for such
advance by Indemnitee to the Company.
 
2.2 Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to his or its right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any claim made against Indemnitee
for which indemnification shall or could be sought under this Agreement. Notice
to the Company shall be directed to the President of the Company at the address
shown on the signature page of this Agreement, or such other address as the
Company shall designate in writing to Indemnitee. Notice shall be deemed
received three business days after the date postmarked if sent by domestic
certified or registered mail, properly addressed; otherwise notice shall be
deemed received when such notice shall actually be received by the Company. In
addition, Indemnitee shall give the Company such information and cooperation as
it may reasonably require and as shall be within Indemnitee’s power.
 

2

--------------------------------------------------------------------------------



 
2.3 Procedure. Any indemnification and advances provided for in Section 1 and
this Section 2 shall be made no later than 20 days after receipt of the written
request of Indemnitee. If a claim under this Agreement, under any statute, or
under any provision of the Company’s Articles of Incorporation or Bylaws
providing for indemnification, is not paid in full by the Company within 20 days
after a written request for payment of such claim has first been received by the
Company, Indemnitee may, but need not, at any time thereafter bring an action
against the Company to recover the unpaid amount of the claim and, subject to
Section 12 of this Agreement, Indemnitee shall also be entitled to be paid for
the expenses (including attorneys’ fees) of bringing such action. It shall be a
defense to any such action (other than an action brought to enforce a claim for
expenses incurred in connection with any action, suit, or proceeding in advance
of its final disposition) that Indemnitee has not met the standards of conduct
that make it permissible under applicable law for the Company to indemnify
Indemnitee for the amount claimed, but the burden of proving such defense shall
be on the Company and Indemnitee shall be entitled to receive interim payments
of expenses pursuant to Section 2.1 unless and until such defense may be finally
adjudicated by court order or judgment from which no further right of appeal
exists. It is the parties’ intention that if the Company contests Indemnitee’s
right to indemnification, the question of Indemnitee’s right to indemnification
shall be for the court to decide, and neither the failure of the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel, or its stockholders) to have made a
determination that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct required by
applicable law, nor an actual determination by the Company (including its Board
of Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its stockholders) that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct.
 
2.4 Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 2.2 of this Agreement, the Company has directors’ and
officers’ liability insurance in effect, the Company shall give prompt notice of
the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.
 
2.5 Selection of Counsel. In the event the Company shall be obligated under
Section 2.1 of this Agreement to pay the expenses of any proceeding against
Indemnitee, the Company, if appropriate, shall be entitled to assume the defense
of such proceeding, with counsel approved by Indemnitee (whose approval shall
not be unreasonably withheld), upon the delivery to Indemnitee of written notice
of its election so to do. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company shall continue to be liable to Indemnitee under this Agreement for any
fees of counsel subsequently incurred by Indemnitee with respect to the same
proceeding.
 
Section 3. Additional Indemnification Rights; Nonexclusivity.

3

--------------------------------------------------------------------------------



 
3.1 Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Company’s Articles of Incorporation,
the Company’s Bylaws, or by statute. In the event of any change, after the date
of this Agreement, in any applicable law, statute, or rule that expands the
right of a Nevada corporation to indemnify a member of its board of directors or
an officer, such changes shall be, ipso facto, within the purview of
Indemnitee’s rights and Company’s obligations under this Agreement. In the event
of any change in any applicable law, statute, or rule that narrows the right of
a Nevada corporation to indemnify a member of its board of directors or an
officer, such changes, to the extent not otherwise required by such law,
statute, or rule to be applied to this Agreement, shall have no effect on this
Agreement or the parties’ rights and obligations under this agreement.
 
3.2 Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee or any other Indemnitee may
be entitled under the Company’s Articles of Incorporation, its Bylaws, any
agreement, any vote of stockholders or disinterested directors, the Revised
Statues of the State of Nevada, or otherwise, both as to action in Indemnitee’s
official capacity and as to action in another capacity while holding such
office. The indemnification provided under this Agreement shall continue as to
Indemnitee and each other Indemnitee for any action taken or not taken while
Indemnitee is or was serving in an indemnified capacity even though he may have
ceased to serve in such capacity at the time of any action, suit, or other
covered proceeding.
 
Section 4. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the expenses, judgments, fines, or penalties actually or reasonably
incurred by Indemnitee in the investigation, defense, appeal, or settlement of
any civil or criminal action, suit, or proceeding, but not, however, for the
total amount of any such expenses, judgments, fines, or penalties, the Company
shall nevertheless indemnify Indemnitee for the portion of such expenses,
judgments, fines, or penalties to which Indemnitee is entitled.
 
Section 5. Directors and Officers Liability Insurance Extended Reporting
Endorsement. For the period beginning on the date of this Agreement and
continuing for at least five years thereafter, Company acknowledges and agrees
to purchase at Company’s expense an extended reporting endorsement, or a "tail,"
for each claims-made insurance policy now in effect at the Company or its
wholly-owned subsidiary, Full Circle Industries, Inc., to provide continued
coverage for any event or omission which may have occurred during the policy
period which could give rise to coverage under such policy. Company shall name
Indemnitee as an additional insured with respect to each such extended reporting
endorsement.
 
Section 6. Severability. The provisions of this Agreement shall be severable as
provided in this Section 6. If this Agreement or any portion of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Company shall nevertheless indemnify Indemnitee and each other Indemnitee to
the full extent permitted by any applicable portion of this Agreement that shall
not have been invalidated, and the balance of this Agreement not so invalidated
shall be enforceable in accordance with its terms.
 

4

--------------------------------------------------------------------------------



 
Section 7. Exceptions. Any other provision in this Agreement to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:
 
7.1 Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under the
Revised Statues of the State of Nevada, but such indemnification or advancement
of expenses may be provided by the Company in specific cases if the Board of
Indemnitees finds it to be appropriate;
 
7.2 Insured Claims. To indemnify Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA, excise
taxes or penalties, and amounts paid in settlement) that have been paid directly
to Indemnitee by an insurance carrier under a policy of officers’ and directors’
liability insurance maintained by the Company; or
 
Section 8. Construction Of Certain Phrases.
 
8.1 For purposes of this Agreement, references to the “Company” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger, so that
if Indemnitee is or was a director, officer, employee, or agent of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, or agent of another corporation,
partnership, joint venture, trust, or other enterprise, Indemnitee shall stand
in the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.
 
8.2 For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, or agent of the Company that imposes duties
on, or involves services by, such director, officer, employee, or agent with
respect to an employee benefit plan, its participants, or beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to in this Agreement.
 
Section 9. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.
 
Section 10. Successors And Assigns. This Agreement shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of
Indemnitee and each other Indemnitee and their respective estates, heirs,
successors, legal representatives, and assigns.

5

--------------------------------------------------------------------------------



 
Section 11. Attorneys’ Fees. In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms of this
Agreement, Indemnitee shall be entitled to be paid all court costs and expenses,
including reasonable attorneys’ fees, incurred by Indemnitee with respect to
such action, unless as a part of such action, the court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
as a basis for such action was not made in good faith or was frivolous. In the
event of an action instituted by or in the name of the Company under this
Agreement or to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all court costs and expenses, including
attorneys’ fees, incurred by Indemnitee in defense of such action (including
with respect to Indemnitee’s counterclaims and cross-claims made in such
action), unless as a part of such action the court determines that each of
Indemnitee’s material defenses to such action was made in bad faith or was
frivolous.
 
Section 12. Notice. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed duly given on the
third business day after the date postmarked, if delivered by domestic certified
or registered mail with postage prepaid, or, if delivered by other means, on the
date actual notice is received. Addresses for notice to either party are as
shown on the signature page of this Agreement, or as subsequently modified by
written notice.
 
Section 13. Consent To Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the non-exclusive jurisdiction of the courts of the State
of Delaware for all purposes in connection with any action or proceeding that
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement may be brought in any court of competent jurisdiction in
the State of Delaware.
 
Section 14. Choice Of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND ITS
PROVISIONS CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, AS
APPLIED TO CONTRACTS BETWEEN DELAWARE RESIDENTS ENTERED INTO AND TO BE PERFORMED
ENTIRELY WITHIN DELAWARE.
 
[Signature Pages Follow]
 


6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first written above.
 
 

        COMPANY       CAB-TIVE ADVERTISING, INC.          By:               
Name:         Title:    
Address: 


      INDEMNITEE:               Name:                    
(address)

 
 






Signature Page to Indemnification Agreement
 

--------------------------------------------------------------------------------

